 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 6
                                           AT SEATTLE
 7
 8
   ROSA CONSUELO GUZMAN GAVIDIA,                        CASE NO. C18-1884 RSM
 9
   AGRIPINA MAGANA CONTRERAS, and
                                                        STIPULATED MOTION AND
10 ROMAN VICTOROVICH FROLOV,
                                                        ORDER TO DISMISS WITHOUT
11                                                      PREJUDICE AND REMAND TO
                                 Plaintiffs,
                                                        USCIS
12
                       v.
13
14 KIRSTJEN NIELSEN, et al.,
15
                                 Defendants.
16
17                                               JOINT STIPULATION
18
              The parties stipulate that this matter may be dismissed without prejudice and
19
20 without costs or fees to either party. The parties agree that USCIS adjudicate Plaintiffs
21 Rosa Consuelo Guzman Gavidia’s and Agripina Magana Contreras’ I-485 Applications
22
     for Permanent Resident Status within one hundred and twenty days of the date of an
23
24 order dismissing this matter. The parties agree that USCIS has adjudicated Plaintiff
25 Roman Victorovich Frolov’s I-485 Application for Permanent Resident Status and no
26
     further action is required on his application.
27
28


      Stipulated Motion and Order of Dismissal                        UNITED STATES ATTORNEY
      C18-1884 RSM - 1                                                700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1   Dated this 17th day of May, 2019.          Dated this 17th day of May, 2019.
 2
     Law Offices of Bart Klein                  BRIAN T. MORAN
 3                                              United States Attorney
 4
      s/ Bart Klein                             /s/ Michelle R. Lambert
 5   BART KLEIN, WSBA No. 10909                 MICHELLE R. LAMBERT,
     Law Offices of Bart Klein                  NYS#4666657
 6
     605 First Avenue South, Suite 500          Assistant United States Attorney
 7   Seattle, Washington 98104                  Western District of Washington
     Phone: 206-624-3787                        United States Attorney’s Office
 8
     Email: bart.klein@bartklein.com            1201 Pacific Avenue, Suite 700
 9                                              Tacoma, Washington 98402
     Attorney for Plaintiff                     Phone:253-428-3800
10
                                                E-mail: michelle.lambert@usdoj.gov
11                                              Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulated Motion and Order of Dismissal                       UNITED STATES ATTORNEY
     C18-1884 RSM - 2                                               700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1
 2                                               ORDER
 3
              The parties having so stipulated, IT IS SO ORDERED that this case is dismissed
 4
 5 without prejudice and without costs or fees to any party, and remanded to USCIS for the
 6
     agency to adjudicate Plaintiff Rosa Consuelo Guzman Gavidia’s and Plaintiff Agripina
 7
     Magana Contreras’ I-485 Applications for Permanent Resident Status within one hundred
 8
 9 twenty days of the date of this order.
10
11            Dated this 21st day of May 2019.

12
13
                                                 A
                                                 RICARDO S. MARTINEZ
14                                               CHIEF UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Stipulated Motion and Order of Dismissal                      UNITED STATES ATTORNEY
      C18-1884 RSM - 3                                              700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
